Exhibit 10.1

NOTICE OF STOCK OPTION GRANT

FITBIT, INC. 2015 EQUITY INCENTIVE PLAN

Unless otherwise defined herein, the terms defined in the Fitbit, Inc. (the
“Company”) 2015 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Stock Option Grant (the “Notice of Grant”) and the attached
Stock Option Agreement (the “Option Agreement”). You have been granted an Option
to purchase shares of Common Stock of the Company under the Plan subject to the
terms and conditions of the Plan, this Notice of Grant and the attached Option
Agreement.

 

Name:   

 

Address:   

 

Date of Grant:                                         
                                                     Vesting Commencement Date:
                                        
                                                     Exercise Price per Share:
                                        
                                                     Total Number of Shares:   
                                                                               
           Type of Option:    _____ Non-Qualified Stock Option    _____
Incentive Stock Option Expiration Date:    ________ __, 20__; This Option
expires earlier if your Service terminates earlier, as described in the Stock
Option Agreement. Vesting Schedule:    This Option becomes exercisable with
respect to the first 25% of the Shares subject to this Option when you complete
12 months of Service from the Vesting Commencement Date. Thereafter, this Option
becomes exercisable with respect to an additional 1/48th of the Shares subject
to this Option when you complete each month of Service. Additional Terms:    ¨
If this box is checked, the additional terms and conditions set forth on
Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference. No document need be attached as Attachment 1
if the box is not checked.

You understand that your employment or consulting relationship with the Company
is for an unspecified duration, can be terminated at any time (i.e., is
“at-will”), and that nothing in this Notice, the Option Agreement or the Plan
changes the at-will nature of that relationship. By accepting this Option, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan, the Notice of Grant and the Option Agreement.
By accepting this Option, you consent to electronic delivery as set forth in the
Option Agreement.

 

PARTICIPANT:      FITBIT, INC. Signature:  

 

     By:   

 

Print Name:  

 

     Name:   

 

       Its:   

 

 

1



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

FITBIT, INC.

2015 EQUITY INCENTIVE PLAN

You have been granted an Option by Fitbit, Inc. (the “Company”) under the 2015
Equity Incentive Plan (the “Plan”) to purchase Shares (the “Option”), subject to
the terms, restrictions and conditions of the Plan, the Notice of Stock Option
Grant (the “Notice of Grant”) and this Stock Option Agreement (the “Agreement”).

1. Grant of Option. You have been granted an Option for the number of Shares set
forth in the Notice of Grant at the exercise price per Share set forth in the
Notice of Grant (the “exercise price”). In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan shall prevail. If designated in the Notice
of Grant as an Incentive Stock Option (“ISO”), this Option is intended to
qualify as an Incentive Stock Option under Section 422 of the Code. However, if
this Option is intended to be an ISO, to the extent that it exceeds the $100,000
rule of Code Section 422(d) it shall be treated as a Nonqualified Stock Option
(“NSO”).

2. Termination Period.

(a) General Rule. If your Service terminates for any reason except death or
Disability, and other than for Cause, then this Option will expire at the close
of business at Company headquarters on the date three months after your
termination of Service (subject to the expiration detailed in Section 6). If
your Service is terminated for Cause, this Option will expire upon the date of
such termination. The Company determines when your Service terminates for all
purposes under this Agreement. You acknowledge and agree that the Vesting
Schedule may change prospectively in the event that your service status changes
between full and part-time status in accordance with Company policies relating
to work schedules and vesting of awards. You acknowledge that the vesting of the
Shares pursuant to this Notice is earned only by continuing Service.

(b) Death; Disability. If you die before your Service terminates (or you die
within three months of your termination of Service other than for Cause), then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date of death (subject to the expiration detailed in
Section 6). If your Service terminates because of your Disability, then this
Option will expire at the close of business at Company headquarters on the date
12 months after your termination date (subject to the expiration detailed in
Section 6).

(c) No Notice. You are responsible for keeping track of these exercise periods
following your termination of Service for any reason. The Company will not
provide further notice of such periods. In no event shall this Option be
exercised later than the Expiration Date set forth in the Notice of Grant.

3. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice of Grant and the applicable
provisions of the Plan and this Agreement. In the event of your death,
Disability, or other cessation of Service, the exercisability of the Option is
governed by the applicable provisions of the Plan, the Notice of Grant and this
Agreement. This Option may not be exercised for a fraction of a Share.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”),

 

2



--------------------------------------------------------------------------------

and such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be delivered
in person, by mail, via electronic mail or facsimile or by other authorized
method to the Secretary of the Company or other person designated by the
Company. The Exercise Notice shall be accompanied by payment of the aggregate
exercise price as to all Exercised Shares. This Option shall be deemed to be
exercised upon receipt by the Company of a fully executed Exercise Notice
accompanied by the aggregate exercise price and any applicable tax withholding
due upon exercise of the Option.

(c) Exercise by Another. If another person wants to exercise this Option after
it has been transferred to him or her in compliance with this Agreement, that
person must prove to the Company’s satisfaction that he or she is entitled to
exercise this Option. That person must also complete the proper Exercise Notice
form (as described above) and pay the exercise price (as described below) and
any applicable tax withholding due upon exercise of the Option (as described
below).

4. Method of Payment. Payment of the aggregate exercise price shall be by any of
the following, or a combination thereof, at your election:

(a) your personal check, wire transfer, or a cashier’s check;

(b) certificates for shares of Company stock that you own, along with any forms
needed to effect a transfer of those shares to the Company; the value of the
shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price of your Option if your
action would cause the Company to recognize compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes;

(c) cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Shares covered by this Option
and to deliver to the Company from the sale proceeds an amount sufficient to pay
the Option exercise price and any withholding taxes. The balance of the sale
proceeds, if any, will be delivered to you. The directions must be given by
signing a special notice of exercise form provided by the Company; or

(d) other method authorized by the Company.

5. Non-Transferability of Option. In general, except as provided below, only you
may exercise this Option prior to your death. You may not transfer or assign
this Option, except as provided below. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may, however, dispose
of this Option in your will or in a beneficiary designation. However, if this
Option is designated as a NSO in the Notice of Grant, then the Committee (as
defined in the Plan) may, in its sole discretion, allow you to transfer this
Option as a gift to one or more family members. For purposes of this Agreement,
“family member” means a child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in- law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law
(including adoptive relationships), any individual sharing your household (other
than a tenant or employee), a trust in which one or more of these individuals
have more than 50% of the beneficial interest, a foundation in which you or one
or more of these persons control the management of assets, and any entity in
which you or one or more of these persons own more than 50% of the voting
interest. In addition, if this Option is designated as a NSO in the Notice of
Grant, then the Committee may, in its sole discretion, allow you to transfer
this Option to your spouse or former spouse pursuant to a domestic relations
order in settlement of marital property rights. The Committee will allow you to
transfer this Option only if both you and the transferee(s) execute the forms
prescribed by the Committee, which include the consent of the transferee(s) to
be bound by this Agreement. This Option may not be

 

3



--------------------------------------------------------------------------------

transferred in any manner other than by will or by the laws of descent or
distribution or court order and may be exercised during the lifetime of you only
by you, your guardian, or legal representative, as permitted in the Plan. The
terms of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of you.

6. Term of Option. This Option shall in any event expire on the expiration date
set forth in the Notice of Grant, which date is 10 years after the grant date
(five years after the grant date if this Option is designated as an ISO in the
Notice of Grant and Section 5.3 of the Plan applies).

7. Tax Consequences. You should consult a tax adviser for tax consequences
relating to this Option in the jurisdiction in which you are subject to tax. YOU
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.

(a) Exercising the Option. You will not be allowed to exercise this Option
unless you make arrangements acceptable to the Company to pay any withholding
taxes that may be due as a result of the Option exercise.

(b) Notice of Disqualifying Disposition of ISO Shares. If you sell or otherwise
dispose of any of the Shares acquired pursuant to an ISO on or before the later
of (i) two years after the grant date, or (ii) one year after the exercise date,
you shall immediately notify the Company in writing of such disposition. You
agree that you may be subject to income tax withholding by the Company on the
compensation income recognized from such early disposition of ISO Shares by
payment in cash or out of the current compensation paid to you.

8. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option grant, including the grant, vesting or exercise of the
Option, the subsequent sale of Shares acquired pursuant to such exercise and the
receipt of any dividends; and (2) do not commit to structure the terms of the
grant or any aspect of the Option to reduce or eliminate your liability for
Tax-Related Items. You acknowledge that if you are subject to Tax-Related Items
in more than one jurisdiction, the Company and/or the Employer may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer. With the Company’s
consent, these arrangements may also include, if permissible under local law,
(a) withholding Shares that otherwise would be issued to you when you exercise
this Option, provided that the Company only withholds the amount of Shares
necessary to satisfy the minimum statutory withholding amount, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and you hereby authorize such sales by this authorization), (c) your
payment of a cash amount, or (d) any other arrangement approved by the Company;
all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if you are a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(d) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event. The Fair Market
Value of these Shares, determined as of the effective date of the Option
exercise, will be applied as a credit against the withholding taxes. You shall
pay to the Company or the Employer any

 

4



--------------------------------------------------------------------------------

amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of your participation in the Plan or your purchase of
Shares that cannot be satisfied by the means previously described. Finally, you
acknowledge that the Company has no obligation to deliver Shares to you until
you have satisfied the obligations in connection with the Tax-Related Items as
described in this Section.

9. Acknowledgement. The Company and you agree that the Option is granted under
and governed by the Notice of Grant, this Agreement and the provisions of the
Plan (incorporated herein by reference). You: (i) acknowledge receipt of a copy
of the Plan prospectus, (ii) represent that you have carefully read and are
familiar with their provisions, and (iii) hereby accept the Option subject to
all of the terms and conditions set forth herein and those set forth in the Plan
and the Notice of Grant. You hereby agree to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
relating to the Plan, the Notice of Grant and the Agreement.

10. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
your acceptance of this Option, you consent to the electronic delivery of the
Notice of Grant, this Agreement, account statements, Plan prospectuses required
by the Securities and Exchange Commission, U.S. financial reports of the
Company, and all other documents that the Company is required to deliver to its
security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the Option.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at [insert
email]. You further acknowledge that you will be provided with a paper copy of
any documents delivered electronically if electronic delivery fails; similarly,
you understand that you must provide on request to the Company or any designated
third party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, you understand that your consent may be revoked or
changed, including any change in the electronic mail address to which documents
are delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at [insert email]. Finally, you understand that you
are not required to consent to electronic delivery.

11. Compliance with Laws and Regulations. The exercise of this Option will be
subject to and conditioned upon compliance by the Company and you with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer. The Shares issued pursuant to this Agreement shall be
endorsed with appropriate legends, if any, determined by the Company.

12. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law. For purposes of litigating any dispute
that may arise directly or indirectly from the Plan, the Notice and this
Agreement, the parties hereby submit and consent to litigation in the exclusive
jurisdiction of the State of California and agree that any such litigation shall
be conducted only in the courts of California in San Francisco County or the
federal courts of the United States for the Northern District of California and
no other courts.

 

5



--------------------------------------------------------------------------------

13. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate your Service, for
any reason, with or without Cause.

14. Adjustment. In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Shares covered by this Option and the
exercise price per Share may be adjusted pursuant to the Plan.

15. Lock-Up Agreement. In connection with the initial public offering of the
Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, you hereby agree
not to sell, make any short sale of, loan, grant any Option for the purchase of,
or otherwise dispose of any securities of the Company however and whenever
acquired (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed one hundred eighty (180) days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters and to execute an agreement reflecting the foregoing as
may be requested by the underwriters at the time of the public offering;
provided however that, if during the last seventeen (17) days of the restricted
period the Company issues an earnings release or material news or a material
event relating to the Company occurs, or prior to the expiration of the
restricted period the Company announces that it will release earnings results
during the sixteen (16)-day period beginning on the last day of the restricted
period, then, upon the request of the managing underwriter, to the extent
required by any FINRA rules, the restrictions imposed by this Section shall
continue to apply until the end of the third trading day following the
expiration of the fifteen (15)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event. In no
event will the restricted period extend beyond two hundred sixteen (216) days
after the effective date of the registration statement.

16. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the Option shall be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of your employment or other Service that is
applicable to you. In addition to any other remedies available under such
policy, applicable law may require the cancellation of your Option (whether
vested or unvested) and the recoupment of any gains realized with respect to
your Option.

17. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning this Option are
superseded. No modification of or amendment to this Agreement, nor any waiver of
any rights under this Agreement, shall be effective unless in writing and signed
by the parties to this Agreement. The failure by either party to enforce any
rights under this Agreement shall not be construed as a waiver of any rights of
such party.

BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.

 

6